Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12, 4, 5, 17, 19-25, 27, 28 and 29 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the “enablement requirement”. While the claims recite a series of steps or acts to be performed. As an example regarding limitations of claim 28, “trigger a first audio and/or visual alert and/or alarm when the patient is inhaling and the tidal volume signal meets and/or exceeds the first inhalation threshold target tidal volume”.
           Examiner indicates, regarding the limitation of “and/or”, the specification should disclose three independent embodiments. As an example:
           [I] One embodiment should disclose: “trigger a first audio alarm when the patient is inhaling and the tidal volume”.
           [II], Second embodiment should disclose, “trigger a first visual alert when the patient is inhaling and the tidal volume”.
           [III], Third embodiment teaches, “trigger a first audio and visual alert when the patient is inhaling and the tidal volume”.
           Stating and/or in the specification is not enough without three independent embodiments as explained above.

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-14, 16-17, 21, 23-25 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bernal et al (Pub. No.: U.S. 2015/0265187 A1) in view of White et al (U.S. Pub No: 2018/0053392 A1). 
           Regarding claim 1, Bernal discloses a video-based patient monitoring system, comprising: at least one processor configured to define a region of interest (ROI) on a patient (see abstract, systems and methods are proposed for “non-contact monitoring” of spatio-temporal mechanics comprising motion patterns of respiratory muscles, lungs and diaphragm. The depth capable sensors system is comprised of modules, including a depth estimation module, a reference shape generation module, a region of interest shape estimation module. Also page 1, paragraph, [0013] the present invention is directed to systems and methods for identifying a patient’s breathing pattern and mechanics for respiratory function assessment);
           and a non-contact detector having at least one image capture device, wherein the at least one image capture device is configured to capture two or more images of the ROI, and wherein the at least one processor is further configured to (see pages2-3, paragraphs, [0035-0037] a "target region or region of interest ("ROI")" refers to an area or region of the subject where respiratory function can be assessed. For example, the target region may be a subject's anterior thoracic region, abdominal region, a region of the subject's dorsal body, and/or a side view containing the subject's thoracic region. [0036] "Respiration" is a process of inhaling of air into lungs and exhaling air out of the lungs involving gas exchange to the cells. [0037] "Depth map" is a reconstructed surface map or temporal sequence thereof describing the distance between a target region of a subject and a depth sensing system. In another embodiment where a passive stereo sensing system is used, a depth map is generated by characterizing offsets or displacements between locations of salient features identified in the images captured by at least two imaging devices with overlapping fields of view of the scene. These offsets are converted to absolute depth values which comprise the depth map using a conversion which is based on the offsets, the known relative placement between the at least two imaging devices, and the intrinsic parameters of the imaging devices. The depth map can also comprise relative values which are obtained when some of the parameters in the system are not known. Depth values of locations not associated with the salient features can be interpolated from the depth values of locations associated with the salient features. In yet another embodiment where a “time-of-flight” system is used, a depth map is then reconstructed by aggregating a plurality of point depth measurements corresponding to a plurality of points in the scene, each of the plurality of depth measurements obtained by point-by-point range measurement);
           calculate a change in depth of at least a portion of the ROI within the two or more images (see page 2, paragraphs, [0019] and [0032], methods and systems for generating a representation of spatio-temporal respiratory mechanics of a subject via “non-contact depth sensing”. The method comprises determining a sequential set of spatially dependent values representative of the respiratory mechanics of a patient. The values may comprise a depth map measurement of a region of interest of the subject. The shapes of the region of interests are estimated in a multi-dimensional model. The estimated shape can be compared with a reference shape or between selected areas of the region of interest for identifying differences therebetween. [0032] The methods and systems for non-contact monitoring of spatial-temporal respiratory mechanics via depth sensing. More particularly, the embodiments comprise a monitoring of certain parameters of the respiration mechanics such as the motion patterns of the inspiratory and expiratory muscles and organs (rib cage, lungs, diaphragm) involved in the respiratory process.
           Also pages 2-3, paragraphs, [0036-0038] "Respiration" is a process of inhaling of air into lungs and exhaling air out of the lungs involving gas exchange to the cells (i.e., oxygen to the cell and carbon dioxide to the outside air). Inhalation is an active process caused by a negative pressure having been induced in the chest cavity by the contraction of a relatively large muscle (often called the diaphragm) which changes pressure in the lungs by a forcible expansion of the lung's region where gas exchange takes place (i.e., alveolar cells). [0037] in another embodiment where a passive stereo sensing system is used, a depth map is generated by characterizing offsets or displacements between locations of salient features identified in the images captured by at least two imaging devices with overlapping fields of view of the scene. These offsets are converted to absolute depth values which comprise the depth map using a conversion which is based on the offsets, the known relative placement between the at least two imaging devices, and the intrinsic parameters of the imaging devices. The depth map can also comprise relative values which are obtained when some of the parameters in the system are not known. Depth values of locations not associated with the salient features can be interpolated from the depth values of locations associated with the salient features. In yet another embodiment where a time-of-flight system is used, a depth map is then reconstructed by aggregating a plurality of point depth measurements corresponding to a plurality of points in the scene, each of the plurality of depth measurements obtained by point-by-point range measurement. [0038] the depth maps are measured with a depth-capable sensing device. It should be appreciated that depth maps can be obtained using a camera to capture images of the subject while illuminated by a projected pattern of structured light, the camera being sensitive to a wavelength range of the structured light. The depth maps are then generated based upon a comparison of spatial characteristics of reflections introduced by a movement in the subject's chest cage to known spatial characteristics of the projected patterns in conjunction with the known distance between the light projector and the camera, and using the characterized distortions (change of depth), at different locations to “calculate” the depth map for each image in the video. Depth maps can be generated using distortions in patterned clothing worn by the subject);
           and assign a visual indicator to a display based at least in part on the calculated change in depth (see above, also page 4, paragraph, [0044] with reference to FIG. 1, the system 10 comprises the following modules: a depth map estimation module that reconstructs a temporal sequence of depth-maps of the region of interest; a reference shape generation module that generates depth maps associated with a desired target shape to be achieved by the region of interest; a region of interest shape estimation module which estimates the shape of the region of interest (ROI) in the form of measured depth maps or 3D models of the ROI; a shape comparison module 18 which extracts shape descriptors from the depth maps produced by modules 14 and 16 and determines (and possibly displays) the more salient differences between the reference shape generated by the reference shape and the region of interest shape estimated by module 16; and, optionally a recommender module 20 that emits suggestions aimed at aiding the subject achieve a better match between the target shape output by module 16 and the measured shape output by module 14; alternatively, if the match is considered acceptable for the specific task, this module 20 can issue positive reinforcement feedback.
           Also page 5, paragraphs, [0052-0053] The region of interest shape estimation module 16 acquires the monitored data from depth map estimation module 12 and converts the data to ROI shape descriptor values that can be suitably compared to the reference shape descriptor values communicated from the reference shape generation module 14. The ROI shape estimation module 16 relies on the depth map estimation module 12 to estimate the shape of the region of interest in the form of measured depth maps or 3D models. FIG. 3b shows the corresponding depth map (constructed with the proposed non-contact depth imaging system 30) in a color representation; the blue (red) end of the scale indicates shallow (deep)depth values and the measured depth is relative to the location of the depth sensor (deeper pixels are farther from the sensor). In one embodiment, the ROI shape estimation module can also output shape descriptors comparatively associable with the reference shape. [0053] The shape comparison module 18 extracts shape descriptors from the depth maps produced by the reference shape generation module 14 and the ROI shape estimation module 16 and determines (and selectively displays) more salient differences between both shapes. A wide variety of 3D shape descriptors and their associated similarity/dissimilarity metrics are known that are aimed at shape matching or retrieval in general scenarios).
           However regarding claim 1, Bernal clearly discloses monitoring patient’s breathing, using a non-contact depth sensing camera to measure and display changes and dimensions of inhaling and exhaling the patients.
           But does not explicitly state “visual indicator to a display based at least in part on the calculated change in depth”.
           On the other hand White, in the same field of  non-contact monitoring and movement and breathing rate using Time-Of-Flight camera for depth measurement, teaches page 1, paragraph, [0006] in another example embodiment the imaging system also comprises a display device that displays a “visual image” of the monitored subject based on data received from the capture device, the display device includes: an indication module that causes the display device to: present a first indicator associated with movement of the monitored subject; and present a second indicator associated with respiration of the monitored subject. Also page 3, paragraphs, [0030-0031] systems and methods are described herein for monitoring and capturing information associated with target subjects, such as babies. For example, the systems and methods provide a capture device, such as a camera, that captures time of flight (TOF) data. Using the depth data, the systems and methods, via a display device associated with (e.g., paired to) the capture device, present information about the target subject, such as information indicating movement of the target subject, information indicating a breathing rate of the target subject, information indicating a heart rate of the target subject, and so on. Therefore, a baby monitor, which includes the systems and methods described herein, may present a video feed of a baby, captured by an associated camera, along with information that indicates the baby is moving and/or breathing at a certain rate. Using the information, the baby monitor, in some cases, may generate various status indicators and/or alerts that provide information regarding normal (e.g., the baby is breathing at a normal rate) or abnormal conditions (e.g., the baby has not moved in a specified time window.
           Finally, pages 7-8, paragraphs, [0077] and [0098], the system may display a marker overlaid over an image of a baby that pulsates as the baby breathes. As the baby moves around, a motion LED provides status information. For example, when the baby is sleeping (e.g., is still and breathing) the motion LED pulsates each time the baby takes a breath, and turns solid blue if they start to move around. If no motion (breathing or movement) is detected for 5 seconds, the motion LED turns yellow. If no motion (breathing or movement) is detected for 15 seconds, the motion LED turns red, and an audible alarms sounds until motion is detected again. Of course, the system may utilize other indicator configurations or components. [0098] In operation, the system, inputs the truth values as input to an artificial neural network (ANN), which classifies the inputs as various movement states or statuses, such as movement/breathing/no baby activity (e.g., along with alarm status). For example, as described herein, the system may output the ANN status information as an overlay onto a high resolution RGB video feed of baby in real time).
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bernal invention according to the teaching of White because to combine, a non-contact depth sensing camera to measure and display changes and dimensions of inhaling and exhaling the patients, that is taught by Bernal with the further procedure, that generate various status indicators and alerts that provide information regarding normal (e.g., the baby is breathing at a normal rate) or abnormal conditions, which provides an improved and more accurate system for detecting abnormalities of breathing.
           Regarding claim 2, Bernal discloses the video-based patient monitoring system of claim 1, wherein the at least one image capture device is a depth-sensing camera, an RGB camera, and/or an infrared camera (see page 4, paragraph, [0045] The particular details of the subject monitoring and imaging system are conventional in its ability to represent spatio-temporal data corresponding to the patient respiration mechanics in a manner to allow the system to properly identify the mechanics over a selected period of time. For example, a target ROI could be a subject's anterior thoracic region, a region of said subject's dorsal body, and/or a side view containing said subject's thoracic region. FIG. 1 shows one such system employing a near infrared (NIR) illumination system and an associated visible/NIR imaging system. Other types of radiant energy monitoring of the patient's respiratory mechanics could of course be used. For example, the sensing device 30 could be a red green blue depth (RGBD) camera, an infrared depth camera, a passive stereo camera, an array of cameras, an active stereo camera, and a monocular video camera, or from data captured using a non-image-based depth sensing device comprising any of: a LADAR device, a LiDAR device, and a time-of-flight measurement device).
           Regarding claim 3, Bernal discloses the video-based patient monitoring system of claim 1 further comprising a display (see page 4, paragraph, [0044] With reference to FIG. 1, the system 10 comprises the following modules: (1) a depth map estimation module 12 that reconstructs a temporal sequence of depth-maps of the region of interest; (2) a reference shape generation module 14 that generates depth maps associated with a desired target shape to be achieved by the region of interest; (3) a region of interest shape estimation module 16 which estimates the shape of the region of interest (ROI) in the form of measured depth maps or 3D models of the ROI; (4) a shape comparison module 18 which extracts shape descriptors from the depth maps produced by modules 14 and 16 and determines (and possibly displays) the more salient differences between the reference shape generated by the reference shape and the region of interest shape estimated by module 16; and, optionally a recommender module 20 that emits suggestions aimed at aiding the subject achieve a better match between the target shape output by module 16 and the measured shape output by module 14; alternatively, if the match is considered acceptable for the specific task, this module 20 can issue positive reinforcement feedback).
           Regarding claim 5, Bernal discloses the video-based patient monitoring system of claim 1, wherein the visual indicator includes a color, a shade, a pattern, a concentration, and/or an intensity 9see page 5, paragraph, [0052] FIG. 3a shows an image of a subject in a pose, along with a manually located region of interest 40 comprising the thoracic cavity and the abdominal region. FIG. 3b shows the corresponding depth map (constructed with the proposed non-contact depth imaging system 30) in a color representation; the blue (red) end of the scale indicates shallow (deep)depth values and the measured depth is relative to the location of the depth sensor (deeper pixels are farther from the sensor). In one embodiment, the ROI shape estimation module can also output shape descriptors comparatively associable with the reference shape).
           Regarding claim 6, Bernal discloses the video-based patient monitoring system of claim 1, wherein the at least one processor is configured to assign the visual indicator to the display based “at least in part” on an average change in depth of at least the portion of the ROI over time (see claim 1, also page 6, paragraph, [0062] the foregoing embodiments possess several advantages including the utilization of the full range of spatial depth sensing capabilities provided by the non-contact spirometry system 30 enabled by depth-capable sensors. The system objectively quantifies the motion mechanics of the respiratory process, which provides an advantage over more traditional qualitatively addressed diagnosis by a human (e.g., therapist, instructor, etc.). Volumetric spatio-temporal signals can allow the ability to examine the differences over time in airflow between left and right sides of the lungs. With high resolution depth-capable sensors the variations in muscle exertion and corresponding shapes can be regionalized for pinpointing which muscles exhibit weakness. Diseases often affect lung compliance, lung volume and airway resistance. Obstructive disorders are due to airway obstructions, often caused by narrowing of airways, sometimes spontaneously as in asthma. The subject type of spatial-temporal diagnosis without the invasive clinically cumbersome procedures of the prior art can improve patient care).
         Regarding claim 7, Bernal discloses the video-based patient monitoring system of claim 1, wherein the at least one processor is configured to assign the visual indicator to the display based at least in part on an instantaneous average change in depth of at least the portion of the ROI (see claim 1, also page 6, paragraph, [0062] the foregoing embodiments possess several advantages including the utilization of the full range of spatial depth sensing capabilities provided by the non-contact spirometry system 30 enabled by depth-capable sensors. The system objectively quantifies the motion mechanics of the respiratory process, which provides an advantage over more traditional qualitatively addressed diagnosis by a human (e.g., therapist, instructor, etc.). Volumetric spatio-temporal signals can allow the ability to examine the differences over time in airflow between left and right sides of the lungs. With high resolution depth-capable sensors the variations in muscle exertion and corresponding shapes can be regionalized for pinpointing which muscles exhibit weakness. Diseases often affect lung compliance, lung volume and airway resistance. Obstructive disorders are due to airway obstructions, often caused by narrowing of airways, sometimes spontaneously as in asthma. The subject type of spatial-temporal diagnosis without the invasive clinically cumbersome procedures of the prior art can improve patient care).
         Regarding claim 8, Bernal discloses the video-based patient monitoring system of claim 1, wherein the at least one processor is configured to assign the visual indicator to a display of at least the portion of the ROI (see claim 1, also page 6, paragraph, [0062] the foregoing embodiments possess several advantages including the utilization of the full range of spatial depth sensing capabilities provided by the non-contact spirometry system 30 enabled by depth-capable sensors. The system objectively quantifies the motion mechanics of the respiratory process, which provides an advantage over more traditional qualitatively addressed diagnosis by a human (e.g., therapist, instructor, etc.). Volumetric spatio-temporal signals can allow the ability to examine the differences over time in airflow between left and right sides of the lungs. With high resolution depth-capable sensors the variations in muscle exertion and corresponding shapes can be regionalized for pinpointing which muscles exhibit weakness. Diseases often affect lung compliance, lung volume and airway resistance. Obstructive disorders are due to airway obstructions, often caused by narrowing of airways, sometimes spontaneously as in asthma. The subject type of spatial-temporal diagnosis without the invasive clinically cumbersome procedures of the prior art can improve patient care).
         Regarding claim 11, Bernal discloses the video-based patient monitoring system of claim 1, wherein the at least one processor is further configured to generate one or more breathing parameter signals for the ROI, and wherein the one or more breathing parameter signals includes a tidal volume signal (see claim 1, also page 3, paragraphs, [0037] and [0039], "Depth map" these offsets are converted to absolute depth values based on the known relative placement between the imaging device and the projector, as well as on the intrinsic parameters of the projector and imaging device in a process known as triangulation. When the relative placement or the parameters are not known, relative depth values can still be obtained via triangulation. In another embodiment where a passive stereo sensing system is used, a depth map is generated by characterizing offsets or displacements between locations of salient features identified in the images captured by at least two imaging devices with overlapping fields of view of the scene. These offsets are converted to absolute depth values which comprise the depth map using a conversion which is based on the offsets, the known relative placement between the at least two imaging devices, and the intrinsic parameters of the imaging devices. The depth map can also comprise relative values which are obtained when some of the parameters in the system are not known. Depth values of locations not associated with the salient features can be interpolated from the depth values of locations associated with the salient features. In yet another embodiment where a time-of-flight system is used, a depth map is then reconstructed by aggregating a plurality of point depth measurements corresponding to a plurality of points in the scene, each of the plurality of depth measurements obtained by point-by-point range measurement. [0039] A "reference ROI" refers to a representation that is associated with a known pattern of breathing. By a comparison of one or more segments of the subject's breathing signal against reference breathing signals which are associated with known breathing patterns, a pattern can be identified for the subject's breathing. The reference breathing signal can be retrieved from, for example, a memory, a storage device such as a hard drive or removable media, or received from a remote device over a wired or wireless network. The reference breathing signal may be images or representative signals generated using the depth capable sensor in a simulated environment by a respiratory expert. It can also be generated using the depth capable sensor on patients with identified respiratory diseases. For example, the reference breathing signal may be obtained on the subject at a reference time (e.g., before the subject is released from a hospital, at the onset of a therapy program, etc.) which may be compared to a later breathing signal in order to track the respiratory health of the subject over time).
         Regarding claim 12, Bernal discloses the video-based patient monitoring system of claim 11, wherein the at least one processor is further configured to assign the visual indicator to the display when the tidal volume signal indicates the patient is inhaling (see pages 3-4, paragraphs, [0040] and [0044], “subject's respiratory mechanics” refers to a temporal sequence of spatial measurements across time intervals during a period of “inhalation and exhalation” (tidal), breathing. The measurements are obtained from processing the depth maps. In one embodiment, the depth map comprises a 3D hull defined by a set of 3D coordinates in space, namely their horizontal, vertical and depth coordinates (x, y and z respectively). Points in the hull can be used to form a triangular tessellation of the target area. By definition of a tessellation, the triangles fill the whole surface and do not overlap. The coordinates of an anchor point at a given depth are computed. The anchor point can be located on a reference surface, for example, the surface on which the subject lies. The anchor point in conjunction with the depth map defines a 3D hull which has a volume. Alternatively, the coordinates of points on an anchor surface corresponding to the set of depths of a reference surface can be computed. The anchor surface in conjunction with the depth map also defines a 3D hull which has a volume. A volume can be computed for each 3D hull obtained from each depth map. A concatenation of all sequential measurements forms a temporal sequence of representations of respiratory mechanics across time intervals during inspiration and expiration. [0044] With reference to FIG. 1, the system 10 comprises the following modules: (1) a depth map estimation module 12 that reconstructs a temporal sequence of depth-maps of the region of interest (usually a subject's thoracic cage and abdominal region); (2) a reference shape generation module 14 that generates depth maps associated with a desired target shape to be achieved by the region of interest (typically depending on the application); (3) a region of interest shape estimation module 16 which estimates the shape of the region of interest (ROI) in the form of measured depth maps or 3D models of the ROI; (4) a shape comparison module 18 which extracts shape descriptors from the depth maps produced by modules 14 and 16 and determines (and possibly displays) the more salient differences between the reference shape generated by the reference shape and the region of interest shape estimated by module 16; and, optionally a recommender module 20 that emits suggestions aimed at aiding the subject achieve a better match between the target shape output by module 16 and the measured shape output by module 14; alternatively, if the match is considered acceptable for the specific task, this module 20 can issue positive reinforcement feedback).
         Regarding claim 13, Bernal discloses the video-based patient monitoring system of claim 11, wherein the at least one processor is further configured to assign the visual indicator to the display when the tidal volume signal indicates the patient is exhaling (see pages 3-4, paragraphs, [0040] and [0044], “subject's respiratory mechanics” refers to a temporal sequence of spatial measurements across time intervals during a period of “inhalation and exhalation” (tidal), breathing. The measurements are obtained from processing the depth maps. In one embodiment, the depth map comprises a 3D hull defined by a set of 3D coordinates in space, namely their horizontal, vertical and depth coordinates (x, y and z respectively). Points in the hull can be used to form a triangular tessellation of the target area. By definition of a tessellation, the triangles fill the whole surface and do not overlap. The coordinates of an anchor point at a given depth are computed. The anchor point can be located on a reference surface, for example, the surface on which the subject lies. The anchor point in conjunction with the depth map defines a 3D hull which has a volume. Alternatively, the coordinates of points on an anchor surface corresponding to the set of depths of a reference surface can be computed. The anchor surface in conjunction with the depth map also defines a 3D hull which has a volume. A volume can be computed for each 3D hull obtained from each depth map. A concatenation of all sequential measurements forms a temporal sequence of representations of respiratory mechanics across time intervals during inspiration and expiration. [0044] With reference to FIG. 1, the system 10 comprises the following modules: (1) a depth map estimation module 12 that reconstructs a temporal sequence of depth-maps of the region of interest (usually a subject's thoracic cage and abdominal region); (2) a reference shape generation module 14 that generates depth maps associated with a desired target shape to be achieved by the region of interest (typically depending on the application); (3) a region of interest shape estimation module 16 which estimates the shape of the region of interest (ROI) in the form of measured depth maps or 3D models of the ROI; (4) a shape comparison module 18 which extracts shape descriptors from the depth maps produced by modules 14 and 16 and determines (and possibly displays) the more salient differences between the reference shape generated by the reference shape and the region of interest shape estimated by module 16; and, optionally a recommender module 20 that emits suggestions aimed at aiding the subject achieve a better match between the target shape output by module 16 and the measured shape output by module 14; alternatively, if the match is considered acceptable for the specific task, this module 20 can issue positive reinforcement feedback).
         Regarding claim 14, Bernal discloses the video-based patient monitoring system of claim 1 further comprising a display, and wherein the at least one processor is further configured to display the visual indicator overlaid onto at least the portion of the ROI on the display (see claim 1, also pages 4-5, paragraphs, [0047] and [0053], alternatively, passive stereo systems, on the other hand, rely on the use of at least two cameras with a known baseline. As images of the scene are simultaneously captured with the cameras, the correspondence between pixels observing the same areas is determined. Depth of the scene at pixels where correspondences are found is estimated from the displacement or disparity between the corresponding pixels and the known baseline. 3D models of the ROI scene can also be recovered from overlapping views from multiple cameras. [0053] The shape comparison module 18 extracts shape descriptors from the depth maps produced by the reference shape generation module 14 and the ROI shape estimation module 16 and determines (and selectively displays) more salient differences between both shapes. A wide variety of 3D shape descriptors and their associated similarity/dissimilarity metrics are known that are aimed at shape matching or retrieval in general scenarios. Examples of descriptors include local (e.g., local curvature) and global (e.g., statistical moments of surface, volume-to-surface ratio, boundary descriptors) feature descriptors, graph-based methods, and geometry-based methods (e.g. view-based, volumetric, point-set descriptors).
         Regarding claim 17, Bernal discloses the video-based patient monitoring system of claim 16, wherein the graphic is a graphic of a lung and/or a graphic of the ROI (see page 5, paragraph, [0053] The shape comparison module 18 extracts shape descriptors from the depth maps produced by the reference shape generation module 14 and the ROI shape estimation module 16 and determines (and selectively displays) more salient differences between both shapes. A wide variety of 3D shape descriptors and their associated similarity/dissimilarity metrics are known that are aimed at shape matching or retrieval in general scenarios. Examples of descriptors include local (e.g., local curvature) and global (e.g., statistical moments of surface, volume-to-surface ratio, boundary descriptors) feature descriptors, “graph—based” methods, and geometry-based methods (e.g. view-based, volumetric, point-set descriptors)).
         Regarding claim 21, Bernal discloses the video-based patient monitoring system of claim 16, wherein the one or more visual indicators assigned to at least the portion of the graphic vary as the tidal volume signal increases and/or as the tidal volume signal decreases. 
(see claim 12, also page 5, paragraph, [0053] The shape comparison module 18 extracts shape descriptors from the depth maps produced by the reference shape generation module 14 and the ROI shape estimation module 16 and determines (and selectively displays) more salient differences between both shapes. A wide variety of 3D shape descriptors and their associated similarity/dissimilarity metrics are known that are aimed at shape matching or retrieval in general scenarios. Examples of descriptors include local (e.g., local curvature) and global (e.g., statistical moments of surface, volume-to-surface ratio, boundary descriptors) feature descriptors, “graph—based” methods, and geometry-based methods (e.g. view-based, volumetric, point-set descriptors)).
         Regarding claim 30, Bernal discloses the video-based patient monitoring system of claim 16 further comprising a display, and wherein the at least one processor is further configured to: display the graphic overlaid onto a depth image of the patient, an RGB image of the patient, an infrared image of the patient, a CT image of the patient, and/or an MRI image of the patient; and display the one or more visual indicators overlaid onto at least the portion of the graphic (see claim 1, also page 5, paragraphs, [0052-0053] the region of interest shape estimation module 16 acquires the monitored data from depth map estimation module 12 and converts the data to ROI shape descriptor values that can be suitably compared to the reference shape descriptor values communicated from the reference shape generation module 14. The ROI shape estimation module 16 relies on the depth map estimation module 12 to estimate the shape of the region of interest in the form of measured depth maps or 3D models. FIG. 3a shows an image, along with a manually located region of interest 40 comprising the thoracic cavity and the abdominal region. FIG. 3b shows the corresponding depth map (constructed with the proposed non-contact depth imaging system 30) in a color representation; the blue (red) end of the scale indicates shallow (deep)depth values and the measured depth is relative to the location of the depth sensor (deeper pixels are farther from the sensor). In one embodiment, the ROI shape estimation module can also output shape descriptors comparatively associable with the reference shape. The shape comparison module 18 extracts shape descriptors from the depth maps produced by the reference shape generation module 14 and the ROI shape estimation module 16 and determines (and selectively displays) more salient differences between both shapes. A wide variety of 3D shape descriptors and their associated similarity/dissimilarity metrics are known that are aimed at shape matching or retrieval in general scenarios. Examples of descriptors include local (e.g., local curvature) and global (e.g., statistical moments of surface, volume-to-surface ratio, boundary descriptors) feature descriptors, graph-based methods, and geometry-based methods (e.g. view-based, volumetric, point-set descriptors).
           With regard to claims 4, 9, 10, 16, 23-25, the arguments analogous to those presented above for claims 1, 2, 3, 5, 6, 7, 8, 11, 12, 13, 14, 17, 21 and 30 are respectively applicable to claims 4, 9, 10, 16, 23-25.  
Allowable Subject Matter
Claims 15, 18, 19, 20, 22 and 26-29, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                           Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
August 9, 2022